EXHIBIT 19
                                          l)FCI AHAl ION OF I(IVI III.IFN FOSI Ht

      My      flaIIl(! IS   KdtI1IU’(!I) 1-osier, and I have woikeil k)) T- Mobile for iii eteen years.
 1,   I wis hire(I l)’/ I MoI)ile iii )9)8 to hi’ a S Itware I IlgiIle(!r in [lie iIre of voice ion’ k’cliiiologies.
      Iii’iiieeis III Volci’ coii (CCliI1OI()gie’ I),)) 1i(:ipaIiY ill (lie (lesign, pio ureiiient, iiis(dIla(ioII,
      I)i’IIti0I) aiicl 0I)IiIiii/lIk)ii (II 11W Set V(lS Lliit lifOCeSS VOIc(’ (llIS Iii I -Mol)ile’s network.
4.    I   VMS iioiiioted 1(1 Managir iii tins (Iep,iI ttiieiit in )U0, lW(iiIi(’ a Sciiior IVlaiiager of Core
      1’ietviork l-ngiiieeriitg ill 2008, 11)(I then heciiiii’ l)ire(:tflr of Network I (!clillOIOgy, IIiy current
          tosilioli, ill Miy 2() I
      In iiiy inrrerit role, I OVi’Si’i’ tIm engineers will) (lesigli and iiiaiiage the O)eritiofl ol the voice
      core ol T—Mobile’s Network, incltiditig the Mobile Switching Centers (MSCs). In that role, I was
      resl)olisii)Ie 10) tue integration of Ericsson MSCs (set vers) ijito I-Mobile’s Network, including the
      a(ldition to those set vers, and continued use oti (hose servers, of the “early ringing tone” (also
      referred to as “local Ring Back Tone,” or LRBT) parameter (luring the 2013-January 2011 period.
6.    [)uring the period in which T—Mobile began to swap its Alcatel-Lucent (ALU) MSCs for those
      provided by Ericsson, an inter-networking problem arose such that, for certain calls originating
      on Ericsson servers but connecting using ALU servers, no ring tone was transmitted back to the
      calling party even after a call was delivered to the terminating carrier an(l the called party
      received a ring tone. Specifically, for certain calls, the calling party did not hear a ring tone even
      when the call had been (lelivered to the terminating carriet and the called party’s phone was
      ringing. Rather, the calling party heard dead air until the called party answered the call or the
      call went to the called party’s voice mail.
7.    To address this problem, on or about October 14, 2013, we ma(le a request to Ericsson that the
      early ringing tone be implemented in the Ericsson MSCs. he l.RBF parameter was expanded
      after the coniplc’tioii of (lie Alt)—Ericsson migration, consistent with the (:Oml)atly’S practice of
      having various features and l)Irami’ters uniformly applied throughout its network to [lie extent
      poSSil)le.
8.    I HOW realize that I and others on my team had received notifications beginning in early 2014
      about the FCC’s 2013 Rural Call Completion Order (RCC Order) and its contents, including the
      ban on early ringtone use for voice calls. At that time, my team aiid I were very focused on the
      reporting and recordkeeping aspects of the RCC Order because the company itself was focused
      on ensuring that it would be ready to collect and report the required (lata when the record—
      keeping, reporting, and retention requirements became effective. i—Mobile did not have
      mechanisms in place to report this data when the RCC Order as released n 2013. Over the
      course of the next two years, I and other T-Mobile personnel expended considerable time and
      resources to develop the systems necessary to collect and report such data.
9.    When I was contacted internally about the FCC’s Letter of Inquiry in early January 2017, I
      focused for the first time on tie RCC Order’s early ringing tone ban. We immediately began to
    disable the LRBT parameter.
10. That neither I nor anyone on my team became consciously aware of the RCC Order’s early
    ringtone ban after it went into effect in 2014 was the result of a good-faith mistake, T-Mobile’s
    use of the IRIlT parameter was not the result of any malice, ill-intent or conscious scheme to




                                                                                                          FOIA_000175
                                __




      bane (:OnStIflleIS. I lIa(I 110 IlteIlt to ignore or cir(:LIIIiven( tile early ingtone tIle,      1101   was I
      aske(l 01 (lirected to (Jo SO by anyone at I Mobile,

Ideclare LnlderpellaItyolpeljlnytllat, totl)Cl)CS[           ()IlIlyinIOIflIatiOll,   l)elieI, aIl(JkIlOWledge,Wilicil
illcl1l(Iesknovlledge l)ase(l   (II) iIIIorlItaLi(H) I)roVI(le(I (1) ole I)yotllers, tlI(’ f0l(i0illIiS(ltl(.lI1(I

(() rrec t



                4
Kathleen IOStCI




l:xecnted: September 8, 2011




                                                        2



                                                                                                               FOIA_000176
